DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law, US 20170229000 A1, in view of Howard, US 20040061324 A1, in further view of Gielis, US 20050173539 A1.
As per Claim 1, Law discloses:
- a package label (paragraph [0002]; paragraph [0008]);
- a flexible substrate comprising a plurality of components disposed on the flexible substrate (paragraph [0044]);
- wherein the components comprise:  a processor (paragraph [0044]; paragraph [0058]);
- a memory device (paragraph [0058]; paragraph [0059]);
- a communications device (paragraph [0045]; paragraph [0085]);
- wherein the processor is configured to periodically access the monitored information stored in the memory device and command the communication device to transmit the monitored information to a computing system (paragraph [0075]).
Law fails to disclose wherein the label component is a global positioning system (GPS) device configured to determine a geolocation of the package label; wherein the processor is configured to capture monitored information comprising location information by periodically collecting real-time location information from the GPS device, at a first predetermined time interval, and storing the monitored information in the memory device.  Howard discloses wherein the label component is a global positioning system (GPS) device configured to determine a geolocation of the package label (paragraph [0076]; paragraph [0101]); wherein the processor is configured to capture monitored information comprising location information by periodically collecting real-time location information from the GPS device, at a first predetermined time interval, and storing the monitored information in the memory device (paragraph [0118]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Law such that the label component is a global positioning system (GPS) device configured to determine a geolocation of the package label; and the processor is configured to capture monitored information comprising location information by periodically collecting real-time location information from the GPS device, at a first predetermined time interval, and storing the monitored information in the memory device, as disclosed by Howard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Law fails to disclose wherein the transmission of the monitored information externally occurs periodically at a predetermined time interval.  Gielis discloses wherein the transmission of the monitored information externally occurs periodically at a predetermined time interval (paragraphs [0019]-[0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Law such that the transmission of the monitored information externally occurs periodically at a predetermined time interval, as disclosed by Gielis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Law further discloses wherein the processor comprises a thin film processor formed on the flexible substrate (paragraph [0044]; paragraph [0058]).

As per Claim 3, Law further discloses wherein the memory device comprises a thin film memory device formed on the flexible substrate (paragraph [0044]; paragraph [0058]; paragraph [0059]).

As per Claim 4, Law further discloses at least one sensor device configured to capture an environmental condition (paragraph [0058]).

As per Claim 5, Law further discloses wherein the at least one sensor device comprises a thin film sensor device formed on the flexible substrate (paragraph [0044]; paragraph [0058]).

As per Claim 6, Law further discloses wherein: the at least one sensor device comprises a temperature sensor device; and the monitored information further comprises temperature information obtained from the temperature sensor device (paragraph [0058]; paragraph [0075]).

As per Claim 7, Law further discloses wherein: the at least one sensor device comprises a humidity sensor device; and the monitored information further comprises humidity information obtained from the humidity sensor device (paragraph [0058]; paragraph [0075]; paragraph [0083]).

As per Claim 8, Law further discloses wherein: the at least one sensor device comprises a light sensor device; and the monitored information further comprises light exposure information obtained from the light sensor device (paragraph [0058]; paragraph [0075]; paragraph [0083]).

As per Claim 9, Law further discloses the monitored information further comprises barometric pressure information obtained from the sensor device (paragraph [0041]; paragraph [0051]; paragraph [0058]; paragraph [0075]; paragraph [0083]).
The modified Law fails to disclose wherein: the at least one sensor device comprises an altimeter sensor device.  Howard further discloses wherein: the at least one sensor device comprises an altimeter sensor device (paragraph [0066]; paragraph [0120]; paragraph [0126]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Law such that the at least one sensor device comprises an altimeter sensor device, as disclosed by Howard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 10, Law further discloses wherein: the at least one sensor device comprises an accelerometer device; and the monitored information further comprises motion information obtained from the accelerometer device (paragraph [0058]; paragraph [0075]; paragraph [0083]).

As per Claim 14, Law further discloses a coating of weather proof material encapsulating the flexible substrate and the plurality of components disposed on the flexible substrate (paragraph [0051]; paragraph [0053]).

As per Claim 16, Law further discloses wherein at least one of (i) the first predetermined time interval and the second predetermined time interval are the same and (ii) the first predetermined time interval is less than the second predetermined time interval (paragraphs [0008]-[0009]; paragraph [0026]; paragraph [0058]; paragraph [0075]; paragraph [0097]).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law in view of Howard in further view of Gielis in further view of Gelbman, US 6924781 B1.
As per Claim 11, the modified Law fails to disclose wherein the communications device comprises at least one of a cellular modem and a satellite modem.  Gelbman discloses wherein the communications device comprises at least one of a cellular modem and a satellite modem (column 2, lines 38-62; claim 1; claim 3; claim 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Law such that the communications device comprises at least one of a cellular modem and a satellite modem, as disclosed by Gelbman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, the modified Law fails to disclose a wireless transceiver configured to wirelessly communicate with a remote device.  Gelbman discloses a wireless transceiver configured to wirelessly communicate with a remote device (column 2, lines 38-62; claim 1; claim 3; claim 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Law such that the invention includes a wireless transceiver configured to wirelessly communicate with a remote device, as disclosed by Gelbman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law in view of Howard in further view of Gielis in further view of Gelbman in further view of DiStasio, US 20140273878 A1.
As per Claim 13, the modified Law fails to disclose a wireless transceiver configured to wirelessly communicate with a remote device.  Gelbman further discloses a wireless transceiver configured to wirelessly communicate with a remote device (column 2, lines 38-62; claim 1; claim 3; claim 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Law such that the invention includes a wireless transceiver configured to wirelessly communicate with a remote device, as disclosed by Gelbman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Law fails to disclose wherein the remote device being wirelessly communicated with is a wireless sensor.  DiStasio discloses wherein the remote device being wirelessly communicated with is a wireless sensor (paragraph [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Law such that the remote device being wirelessly communicated with is a wireless sensor, as disclosed by DiStasio, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, Law further discloses wherein the weather proof coating comprises a thermoplastic coating (paragraph [0053]; paragraphs [0121]-[0124]).

Allowable Subject Matter
Claims 17-20 are allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-17 of U.S. Patent No. US 11257024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because those claims of the patent anticipate those claims of the application being currently examined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Major, US 20040222625 A1 (combination synthetic or paper label mounted on the same release liner with a different synthetic or paper label with or without backer cut).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628